Citation Nr: 0908490	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1943 
to July 1945.  The Veteran died in January 2003.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to service 
connection for the Veteran's cause of death.

In June 2005, the appellant and her daughter testified at a 
Central Office hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

In June 2005, the appellant submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in June 2005 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2008).

In July 2006, the Board remanded the appellant's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.




FINDINGS OF FACT

1.  The Veteran died in January 2003.  The Veteran's death 
certificate listed the immediate cause of his death as 
coronary artery disease due to or as a consequence of 
hypertension.

2.  At the time of his death, the Veteran was service-
connected for bilateral sensorineural hearing loss (rated as 
50 percent disabling), trench foot of the right and left foot 
(each rated 20 percent disabling), tinnitus (rated as 10 
percent disabling), and generalized anxiety disorder (rated 
as 10 percent disabling).

3.  Coronary artery disease began many years after service, 
was not the result of service or any incident of service, was 
not shown to be secondary to the Veteran's service-connected 
anxiety disorder, and was not shown by contemporaneous 
medical evidence to have caused or contributed to the 
Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the Veteran's cause of death was received in March 2003.  
Thereafter, she was notified of the provisions of the VCAA by 
the RO in correspondence dated in May 2003 and by the Appeals 
Management Center (AMC) in correspondence dated in July 2006.  
These letters notified the appellant of VA's responsibilities 
in obtaining information to assist her in completing her 
claim, identified the appellant's duties in obtaining 
information and evidence to substantiate her claim, and 
provided other information about the VCAA.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in October 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in July 2006.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The appellant was notified of the Veteran's service-connected 
disabilities in a statement of the case dated in September 
2004 and notified by the RO and AMC of the evidence and 
information required to substantiate a DIC claim based on 
previously service-connected and not-yet service-connected 
disabilities in correspondence dated in May 2003 and July 
2006, respectively.  To the extent that the RO or AMC's 
notice is not fully compliant with Hupp, any such error is 
presumed to be prejudicial.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007).  However, under the 
circumstances of this case, any such error does not require a 
remand because the error "did not affect the essential 
fairness of the adjudication."  Id.  Specifically, the 
record reflects that "any defect was cured by actual 
knowledge on the part of the claimant," because the 
statements of the appellant and her representative throughout 
the appeal reflect that the appellant understood all of the 
elements of VCAA notification.  Id.  Statements of the 
appellant and her representative, to include the September 
2003 notice of disagreement, the October 2004 representative 
statement, a June 2005 statement from the appellant, 
testimony from the appellant and appellant's daughter in June 
2005, and an August 2006 statement from the appellant 
indicate that the appellant is clearly aware of the service-
connected anxiety disorder disability of the Veteran and of 
the evidence and information required to substantiate a DIC 
claim.  These documents also include the appellant's 
continued assertions that the Veteran's service-connected 
anxiety disorder was a contributory cause of his death from 
coronary artery disease with a history of two heart attacks.  
As such, the record reflects that the appellant and her 
representative had actual knowledge of the information and 
evidence needed to substantiate the claim for service 
connection for the cause of the Veteran's death.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's VA medical examinations, private treatment records, 
and VA treatment records have been obtained and associated 
with the claims file.  The appellant was also provided with 
VA medical opinions in February 2003 and September 2008.  
Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  To constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service-connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including cardiovascular-renal 
disease (including hypertension), may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(a) (2008).  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

An induction examination report dated in May 1943 reflects 
findings of a normal cardiovascular system, nervous system, 
mental, and does not reflect any hepatic or renal 
abnormalities.  Service treatment records reflect treatment 
for bilateral trench foot and complaints of poor hearing.  A 
separation examination report dated in July 1945 reflects 
findings of a normal heart and vascular systems, and normal 
nervous system, and does not reflect any hepatic or renal 
abnormalities.

Following service, the Veteran was granted service connection 
for anxiety reaction and assigned a 10 percent rating, 
effective from November 1946.  In March 1949, May 1960, and 
March 1961 VA examination reports, the examiners diagnosed 
anxiety reaction. 

In a VA letter to the Veteran dated in April 1961, the 
supervisor of the social work service apologized for the 
waiting list for appointments in the mental hygiene clinic 
and asked whether he was still interested in treatment for 
his nervousness.  She invited him to call or write to discuss 
whether the clinic should plan for contact with him.  There 
is no evidence in the file that the Veteran contacted the 
mental hygiene clinic to pursue treatment for his anxiety 
reaction disorder.

In a United States Government memorandum from a supervisor of 
the social work service dated in May 1961, the Veteran 
indicated that he had been considered for several promotions 
in his employment with the Internal Revenue Service, but 
questioned whether he could accept additional pressures and 
responsibilities due to several physical conditions and 
becoming tense and anxious.  The diagnosis was anxiety 
reaction.

In a statement from a private physician, J. G., M.D., dated 
in April 1974, Dr. J. G. indicated that he treated the 
Veteran three years earlier during an acute diaphragmatic 
infarction and during a subsequent heart attack.  He 
indicated that the Veteran had been under tremendous 
emotional pressures on his job.

In a statement from the Veteran's private physician, B. Y., 
M.D., dated in May 1974, Dr. B. Y. opined that the emotional 
strain and turmoil of the Veteran's job, including a 
prolonged "conduct" investigation, probably caused the 
Veteran's heart attack.

A United States Government memorandum dated in December 1974 
notified the Veteran that his claim (for leave) was approved 
for aggravation of coronary artery disease and hypertension 
as being attributable to his employment.

In a rating decision dated in April 1976, the RO denied 
service connection for a heart condition, to include as 
secondary to his service-connected anxiety disorder.  The RO 
noted that service treatment records were negative for any 
reference to any cardiovascular condition, the Veteran's 
first heart attack was in 1970 with a second in 1973, and 
that his arteriosclerotic heart disease with hypertension and 
left ventricle hypertrophy was not shown within one year 
after discharge, nor was it shown to be the result of his 
psychoneurosis.

Private treatment updates from B. T., M.D., dated from April 
1987 to May 1997 reflect treatment for coronary artery 
disease and hypertension.

In a VA mental disorders examination report dated in 
September 1998, the diagnosis was generalized anxiety 
disorder with features of agoraphobia, and a Global 
Assessment of Functioning (GAF) score of 75 was assigned.  
The examiner noted that the Veteran reported traveling with 
his wife, living in Florida part of the year, socializing 
with friends, and had what appeared to be a full, normal, and 
active social life.  The examiner explained that the 
Veteran's anxiety disorder was noted to be mild, causing 
occasional mild difficulty in terms of psychosocial 
functioning.  An October 1998 rating decision continued the 
10 percent disability rating for his service-connected 
anxiety disorder.

VA treatment records from Bricktown/East Orange VA Medical 
Center (VAMC) dated from May 1998 to November 2002 reflect 
that in May 2000, the Veteran declined a referral to a 
psychiatrist or psychologist after a positive depression 
screening.  He sought treatment and follow-up for 
hypertension, progressive renal insufficiency in June 2002, 
with non-insulin dependent diabetes mellitus, gout, prostate 
cancer, and lumbosacral degenerative disc disease also noted.  
In August 2002, he was seen for elevated liver function tests 
with alcohol dependence that progressed to impaired hepatic 
function, with a history of myocardial infarction, and other 
medical conditions.  

VA treatment records from Delray Beach VAMC dated from March 
2000 to April 2002 reflect treatment and follow-up for 
hypertension, renal insufficiency, coronary artery disease 
with history of myocardial infarction, and other medical 
conditions.

Private inpatient treatment records from Community Medical 
Center dated in December 2002 show that the Veteran was 
admitted for altered mental status and renal failure, and he 
had been becoming encephalopathic.  In a discharge summary, 
his physician reported that during the course of a workup, 
the Veteran was noted to have ascites and pedal edema as well 
as elevated liver function tests.  On MRI (magnetic resonance 
imaging), he was noted to have diffuse liver disease and also 
enlarged spleen and ascites.  Subsequent serology by GI was 
noted to have very high levels of alpha-fetoprotein.  The 
physician opined that the Veteran most likely had hepatoma, 
but his family refused biopsy.  He was treated for hepatic 
encephalopathy and improved with treatment.  Diagnoses 
included status post acute renal failure from obstruction; 
chronic renal failure from nephrosclerosis and also diabetes 
mellitus; liver disease with ascites and enlarged spleen; 
encephalopathy, probably hepatic in nature; and history of 
coronary artery disease, PTCA (percutaneous transluminal 
coronary angioplasty).

The Veteran was then admitted to Green Acres Manor in 
December 2002 where he remained until his death in January 
2003.  The physician diagnosed hyperkalemia, chronic renal 
failure, Parkinson's disease, and insulin-dependent diabetes 
mellitus during the Veteran's stay at Green Acres.  On 
January [redacted], 2003, most of the Veteran's medications were 
discontinued, and he was listed as DNR (do not resuscitate.  
He died later that day.

The Veteran's death certificate lists the immediate cause of 
his death in January 2003 as coronary artery disease and 
indicates that it was due to or as a consequence of 
hypertension.

In a February 2003 statement, J. G., M.D., stated that he was 
the last physician to care for the veteran.  Dr. J. G. opined 
that the anxiety and stress that the Veteran experienced in 
service caused his two heart attacks at age 45 and 48 and 
resulted in coronary artery disease and hypertension, which 
led to his death.

In a VA medical opinion dated in June 2003, the physician 
indicated that he reviewed the claims file, including the 
statement from Dr. J. G., and opined that it was not at least 
as likely as not that the Veteran's death from coronary 
artery disease and hypertension was contributed by his 
service-connected anxiety disorder.

In a private attending physician's report dated in September 
2003, J. S., M.D., who also certified the death certificate, 
listed the direct cause of death as coronary artery disease 
and hypertension.

In June 2005, the appellant and her daughter testified at a 
Central Office hearing.  They requested that the case be 
remanded to obtain an expert medical opinion that was 
supported by a rationale regarding the Veteran's cause of 
death.

In June 2005, the appellant also submitted three Internet 
articles that suggested that PTSD and other types of severe 
psychological distress may cause heart disease or other 
physical health problems.

In a VA medical opinion dated in September 2008, the chief of 
the cardiology division opined that the Veteran's death was 
due to the complications of a hepatoma, diagnosed during his 
December 2002 hospitalization at Community Medical Center.  
The cardiologist observed that the Veteran had a severe 
hepatocellular dysfunction with a markedly elevated alpha 
fetoprotein, the tumor marker for liver cancer, namely a 
hepatoma, in addition to acute renal failure due to 
mechanical obstruction requiring a suprapubic drainage 
catheter.  He opined that neither condition was related to 
nor was worsened by underlying heart disease.  He reasoned 
that in the subsequent 30 years since the Veteran's two 
myocardial infarctions, his heart disease was stable.  He 
also opined that the Veteran's cardiac disease was not caused 
by military service, was not caused by nor aggravated by his 
service-connected trench foot, nor was it caused by nor 
exacerbated by his diagnosed neurosis.  The cardiologist 
concluded that based on his career in cardiology and intimate 
knowledge of the medical literature regarding the causes of 
coronary artery disease and conditions that promote 
progression, he could state with near certainty that the 
Veteran's cardiac condition was not caused by nor exacerbated 
by his military service or any service-connected disability.  
He reiterated that the Veteran's cause of death was not 
related to underlying cardiovascular disease of any form, 
including coronary artery disease or hypertension.

The appellant and her representative contend that the 
Veteran's service-connected anxiety disorder contributed to 
his cause of death - particularly that it caused or 
aggravated his coronary artery disease and hypertension, and 
that coronary artery disease and hypertension were the causes 
of death.

The appellant does not contend, nor is there a factual basis 
in the record, that coronary artery disease or hypertension 
was incurred during service, or that cardiovascular-renal 
disease, including hypertension, manifested as a chronic 
disease within a year thereafter, or for more than 20 years 
after his discharge from service in 1945.  Service treatment 
records show no findings of heart disease.  Post-service 
medical evidence of record first shows findings of heart 
problems in 1970, many years after the Veteran's separation 
from active service.  Thus, there is no basis upon which to 
conclude that the Veteran's coronary artery disease or 
hypertension was incurred in or aggravated during military 
service, including on a presumptive basis.  See 38 C.F.R. § 
3.303, 3.307, 3.309 (2008).

Rather, the appellant and her representative contend that the 
Veteran's service-connected anxiety disorder was a 
contributory cause of his death.

In this case, it is uncontroverted that the Veteran was rated 
at 10 percent for anxiety disorder at the time of his death.  
Post-service medical evidence also clearly shows that the 
Veteran was treated for coronary artery disease and 
hypertension after myocardial infarctions in 1970 and 1973.  
However, the only medical evidence that indicates that the 
his service-connected anxiety disorder was a contributory 
cause of his death from coronary artery disease or 
hypertension is the February 2003 private medical opinion 
from Dr. J. G., the Veteran's last primary care physician who 
opined that the Veteran's anxiety and stress in service 
caused two heart attacks, which in turn resulted in coronary 
artery disease and hypertension.  The Board notes, however, 
that his opinion was not based on a review of the claims 
file, was not supported by any rationale, and it is unclear 
how long Dr. J. G. treated the Veteran.  Moreover, the 
evidence of record is void of any treatment for anxiety 
disorder.  There is no evidence that the Veteran requested 
treatment after he was contacted by the VA mental hygiene 
clinic in April 1961, and on VA examination in September 
1998, his anxiety disorder was noted to be mild, causing 
occasional mild difficulty in terms of psychosocial 
functioning.  He also declined a referral to a psychiatrist 
or psychologist in May 2000.

In contrast, two other physicians provided medical opinions 
relating to the Veteran's service-connected anxiety disorder 
and cause of death that were based, in part, on a review of 
the claims file.  Two VA physicians opined (in June 2003 and 
September 2008) that the Veteran's service-connected anxiety 
disorder did not contribute to his coronary artery disease or 
hypertension.  In addition, the September 2008 examiner, the 
chief of cardiology, opined with near certainty that the 
Veteran's cardiac condition was not caused or aggravated by 
any service-connected disability.  Instead, he reasoned that 
the Veteran's cause of death was due to complications of a 
hepatoma.

The Board finds that the September 2008 VA cardiologist's 
medical opinion is the most persuasive because it is 
supported by the private medical records closest to the 
Veteran's time of death - from Community Medical Center dated 
in December 2002 and from Green Acres Manor dated from 
December 2002 to January 2003.  Records from the Community 
Medical Center diagnosed liver disease and a history of 
coronary artery disease.  Records from both treatment 
facilities listed diagnoses of kidney failure.  The records 
from both facilities, however, fail to show any medical or 
palliative care for coronary artery disease, hypertension, or 
for service-connected anxiety disorder.  Therefore, the 
medical records themselves provide persuasive evidence that 
the Veteran's cause of death was not related to coronary 
artery disease or hypertension, contrary to the cause listed 
on his death certificate.  Accordingly, the appellant's claim 
for service connection for the Veteran's cause of death must 
be denied.

The Board also notes that the Veteran's service treatment 
records show no findings of kidney or liver dysfunction, and 
post-service private and VA treatment records first show 
kidney and liver dysfunction many years after separation from 
service.  Similarly, the evidence of record contains no 
opinion that any kidney or liver dysfunction was caused by or 
aggravated by any service-connected disability.  Therefore, 
service connection for the Veteran's cause of death based on 
kidney or liver dysfunction is also not warranted.

The Board acknowledges the appellant and her representative's 
contentions that the Veteran's service-connected anxiety 
disorder was a contributory cause of his death.  However, the 
record does not show that the appellant or her representative 
has the medical expertise that would render competent their 
statements as to the relationship between the Veteran's 
military service, his service-connected anxiety disorder, and 
his cause of death.  These opinions alone cannot meet the 
burden imposed by 38 C.F.R. § 3.312 with respect to the 
relationship between events incurred during service, service-
connected disabilities, and the etiology of his fatal 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also 38 C.F.R. § 3.159(a) (2008).

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, the Internet articles which have been submitted by the 
appellant in June 2005 are general in nature, pertain 
primarily to posttraumatic stress disorder (PTSD), and do not 
specifically relate to the facts and circumstances 
surrounding the Veteran's particular case.

For the foregoing reasons, the claim for service connection 
for the Veteran's cause of death must be denied.  In arriving 
at this decision4, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for the Veteran's cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


